Citation Nr: 0516800	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition. 

2.  Entitlement to service connection for avascular necrosis 
of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had honorable active military service from June 
1972 to June 1974. 

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a low back 
condition and avascular necrosis of the left leg.  

The veteran's initial claim for service connection for a low 
back condition was denied by the RO in a December 1974 rating 
decision.  Although the RO did not specifically address the 
issue of whether new and material evidence had been submitted 
to reopen the claim in the September 2002 rating decision, 
the new and material evidence requirement is a legal issue 
which the Board has a duty to address, regardless of the RO's 
actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

At the Central Office Hearing in the District of Columbia 
before the undersigned Veterans Law Judge on February 11, 
2005, the appellant raised the claim of Clear and 
Unmistakable Error (CUE) in the December 1974 rating 
decision.  (Transcript (T.) at 7.)  38 C.F.R. § 3.105(a).  It 
was alleged that separate evaluations should have been 
assigned for the keloid scar over the eye and headaches.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  As a claim of CUE 
is not in appellate status, it is referred to the RO for the 
appropriate development.  Thus, the issues before the Board 
are listed on the title page of this decision.  


FINDINGS OF FACT

1.  In a December 1974 rating decision, the RO denied the 
veteran's original claim for service connection for a low 
back condition; he did not appeal the decision.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1974 rating decision is new, and when 
considered in conjunction with the record as a whole, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating the claim on the merits.

3.  Competent clinical evidence of record fails to establish 
that complaints of back pain in service were other than acute 
and transitory and resolved with no residual disability, or 
that a current back disability demonstrated years after 
service is etiologically related to service.  

4.  Competent clinical evidence of record fails to establish 
that the veteran has avascular necrosis of the left leg that 
is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The December 1974 RO rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The additional evidence received subsequent to the 
December 1974 RO rating decision is new and material, and the 
claim for service connection for a low back condition is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§ 3.104, 3.156 (2004).  

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

4.  Avascular necrosis of the left leg was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA issued regulations to implement the VCAA in August 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted. 38 C.F.R. § 3.156(a) (2004).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated. 38 C.F.R. § 
3.159(c)(1)-(3) (2004).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  Since the veteran's claim to reopen was 
received by the RO after this date, the new version of 38 
C.F.R. § 3.156 applies, and the duty to assist provisions, as 
noted at 38 C.F.R. § 3.159 above, are applicable to the 
veteran's claim to reopen.

Duty to Notify

VA letter issued in September 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Here, the 
veteran's claims were denied in September 2002 and the VCAA 
letter was issued earlier in September 2002.  Therefore, 
there has been no Pelegrini II violation with regard to the 
timing of the VCAA notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the September 2002 letter.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Since this has been 
accomplished, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further available evidence not 
already of record.  The Board has also reviewed the medical 
records and the February 2005 Hearing Transcript for 
references to additional treatment reports not of record.  
The transcript testimony appears to suggest that there may be 
outstanding service medical records relevant to the veteran's 
December 1973 hospitalization.  (T. at 14.)  However, the 
Board is of the opinion that all available evidence that 
could substantiate the claims has been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent the 
issue addressed in this decision.  


I.  New and Material Evidence

Low back condition

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302, and the claim may not thereafter be reopened 
or allowed, except on a showing of new and material evidence.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

By rating decision in December 1974, the RO denied low back 
pain with sacralization L-5 on the left and unstable back.  
The veteran did not file a notice of disagreement.  Hence, 
the December 1974 RO rating decision became final.  38 
U.S.C.A. § 7105 (West 2002).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2004).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated after the effective date of the revision, the claim 
will be adjudicated by applying the revised 38 C.F.R. § 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

The evidence of record prior to the December 1974 final 
rating decision included service medical records, private 
medical records, and a VA examination report.  

The veteran reported on the March 1972 induction Report of 
Medical History that he had been refused employment because 
he had failed a physical because he had a bad back.  He 
indicated he had or had had recurrent back pain.  The March 
1972 Report of Physical Examination was signed and the 
physical profile shows PUHLES = 1.  That record also shows no 
disqualifying defects or communicable diseases and is date 
stamped June 1972.  

A March 1973 service medical record shows that the veteran 
reported he had back pain when he had to pack a radio onto 
his back.  His MOS was radio-telephone operator.  He 
indicated he had never sustained a specific trauma to the 
back, and never lost time from work or school due to a back 
disability.  He stated there had been x-rays with minor 
abnormalities in the past.  Physical examination was 
negative.  A March 1973 x-ray was characterized as normal 
except that the report showed six lumbar vertebrae.  A 
December 27, 1973, hospital discharge summary reflects that 
on December 13, 1973, the veteran was evaluated after being 
thrown from a truck.  The record indicates abrasions to the 
head, face, and left knee.  

In relevant part, a February 1974 clinical entry shows 
complaints of pain in the head, neck, and back.  The examiner 
noted that the veteran had complaints of low back pain before 
entering the Army, which had not worsened.  The pain in the 
back was lumbar and not related to position but was relieved 
by lying on his stomach.  The examiner also noted that the 
veteran was evaluated at the time of the train accident and 
treated for lacerations of the scalp and leg.  X-rays were 
negative for fracture.  The examination of the back was 
normal.  

In April 1974, the veteran complained of back pain.  The 
entry reflects complaints of chronic low back pain of 3 years 
duration.  The examiner noted the veteran's past history of 
back pain since high school.  The veteran complained of pain 
that started in the lower back and radiated down the left leg 
which he injured in Korea.  The veteran stated that his back 
hurt when he stood for prolonged periods of time and when 
heavy lifting.  On physical examination, range of motion of 
the back was slightly limited.  The impression was recurrent 
back pain.  

The May 1974 separation examination revealed a normal spine.  
The veteran separated from service in June 1974.  

The report of the September 1974 VA examination shows that an 
x-ray of the lumbosacral spine and pelvis was completed in 
November 1974.  The impression was L5 sacralized on the left 
and therefore unstable.  By rating decision in December 1974, 
the RO denied low back pain with sacralization of L-5 on the 
left and unstable back on the basis that the evidence did not 
show that the veteran's back condition was incurred in or 
aggravated by his military service.  

The veteran requested that his claim be reopened in September 
2002 based on nexus opinion evidence.  The additional 
evidence associated with the record includes private medical 
records and a VA examination report dated in October 2003 
performed by QTC services.  The newly submitted evidence 
contains the August 2002 written private medical opinion from 
Dr. A.W.W.  Dr. A.W.W.'s medical opinion provides that it is 
highly probable that the current back condition is directly 
related to the train accident of 1973.  This evidence was not 
of record at the time of the prior final denial in December 
1974.  It references a nexus between current low back 
disability and service.  As such, it relates to an 
unestablished fact necessary to decide the claim, and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim for entitlement to 
service connection for a low back disorder.  


II.  Service Connection 

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Low back disorder

Factual background

In summary, service medical records for the period March 1972 
to June 1974 show that at the age of 17, the veteran reported 
having a "bad back" on induction.  Significantly, however, 
physical examination at that time showed no abnormality.  His 
MOS was radio-telephone operator.  On marches, he was the 
radioman and carried the radio as well as his pack.  He 
complained of back pain.  A March 1973 x-ray request reflects 
chronic backache.  The x-ray report of his lumbar spine 
revealed six lumbar vertebrae.  Three days before he was to 
leave Korea, December 13, 1973, he was thrown from a vehicle 
into the path of an oncoming train onto railroad tracks.  The 
train traversed his body.  Treatment records show that he 
sustained laceration injuries to his head, face, and left 
knee.  He was hospitalized for two weeks.  There was no 
recorded complaint of back pain on the discharge summary.  
Thereafter, he was evaluated in February and April 1974 for 
complaints of increased back pain.  In April 1974, the 
veteran complained of back pain that radiated down the left 
leg.  On examination, range of motion of the back was 
slightly limited.  The May 1974 separation examination 
reported the spine to be normal.  He separated from service 
in June 1974.  

There is no clinical evidence of record regarding the back 
for the period between 1974 and 1993.  The May 1994 MRI of 
the lumbar spine at Maryview Medical Center showed 
degenerative changes, no herniation, spinal stenosis or 
significant foraminal narrowing.  Other private medical 
records for the period May 1994 to June 1997 from Tidewater 
Chiropractic show treatment for spasms in the low back in 
June 1994, mid back and low back pain in 1994 and 1996, 
numbness on the right side in October 1996, and thoracic 
neuritis/ radiculitis in 1997.  A November 1994 statement 
from Tidewater Lifecycles Clinic shows that the appellant was 
treated for neck and radicular lumbar pain (scrotum/ hip and 
thigh) with temporary relief at the lower end.  

A March 2002 Department of Workmen's Compensation document 
shows a diagnosis of lumbar strain.  Reportedly the veteran 
was leaning over a steering cylinder while checking up 
coupling, upon completion he noticed numbness in the left 
leg.  

Treatment records from Now Care dated in March and April 2002 
show evaluations for back strain and decreased sensation in 
the lateral thigh of the left leg.  The diagnoses included 
lumbar strain.  Spine x-rays taken show that a transitional 
vertebra was noted at the lumbosacral level and degenerative 
disc disease at T12-L1 and L5-S1.  The April 2002 
electrodiagnostic study shows L5 evidence of radiculopathy.  
The diagnosis of left sciatica was confirmed.  An April 2002 
record from Portsmouth Orthopaedic Associates, Inc., shows 
that lumbosacral activity was decreased on electromyelogram 
(EMG).  

An April 2002 private treatment record from Dr. A.W.W., a 
private orthopedist, shows that the veteran is a machinist 
with complaints of left low back pain and numbness in the 
left thigh and leg.  He was leaning over a piece of equipment 
in a strained position to bolt a coupling together and after 
the completion of the maneuver he noted numbness in his left 
leg.  Since that time, the numbness persisted and he has had 
left low backache.  

Private medical statements from Dr. A.W.W. and Portsmouth 
Orthopaedic Associates, Inc., in August 2002 show that he 
reviewed the service medical records referable to the 
December 1973 train accident in which the veteran was thrown 
from the vehicle that was struck, injuring his back.  The 
physician notes that the veteran subsequently had a work-
related accident to his back, but thinks that it is highly 
probable that the current back condition is directly related 
to the train accident of 1973 and that his work-related 
injury compounded this back problem.  

The report of the October 2003 VA examination performed by 
Dr. E.W.G., and QTC shows that the medical records were 
reviewed for this report and that the veteran had low back 
pain before the injury in December 1973.  He had subsequent 
episodes of pain and left the service in June 1974.  He 
denied any problems prior to his injury.  The diagnosis 
following examination of the veteran in October 2003 was 
chronic lumbar strain.  Dr. E.W.G. opined that the low back 
pain was present prior to the injury in December 1973 based 
on the medical records.  The condition may have been 
aggravated by the injury.  However, there was no evidence in 
the record that the back pain was caused by the injury.  The 
back pain was therefore not service related.  QTC submitted 
an addendum to the report which read "the injury raised an 
acute exacerbation of pre-existing low back pain".  

Consultation from Southeast X-ray, Inc., dated in December 
2003 reflects that there are some early arthritic changes in 
the lower thoracic region with marginal osteophyte formation 
at the T12-L1 level.  There was no evidence of fracture, 
dislocation, or destructive lesion.  The impression was early 
osteoarthritic change at the T12-L1 level and an otherwise 
normal lumbosacral spine series.  

The appellant appeared before the undersigned Veterans Law 
Judge to give testimony on the appealed matter on February 
11, 2005, in Washington, DC.  In testimony at the hearing, 
the appellant indicated he had a preexisting back condition 
that was detected in 1971.  (Transcript, T., at 3.)  He was 
thrown off the back of a deuce and a half truck and landed 
face down between railroad tracks.  Id.  He asserts that a 
train hit him.  (T. at 4.)  Three cars passed over him before 
the train stopped.  Id.  For about a day and a half he could 
not move his back.  Id.  He asserts that the medical report 
does not specify what happened.  Id.  He also sustained 
severe loss of flesh and nerve tissue on the outer side of 
his left knee, the inner side of his left knee as well as his 
thigh section.  Id.  He believes his claim for service 
connection should be reopened based on the medical nexus 
opinions from Dr. W. and Dr. N.  (T. at 5.)

Analysis

Service medical records reveal that at the time of 
examination for entrance into service, in March 1972, the 
veteran reported having a "bad back" and experiencing 
recurrent back pain.  Significantly, however, physical 
examination of the spine at that time was unremarkable.  
Although x-ray examination of the spine in March 1973 showed 
he had six vertebrae, no disability of the spine attributable 
to such was identified at that time.  Hence, the veteran is 
presumed to have been in sound condition as to his back at 
the time of entrance into service.  38 U.S.C. § 1111 (West 
2002).  Statements of veterans relating to origin, or 
incurrence of any injury made in service if against his or 
her interest is of no force and effect if other data do not 
establish the fact.  38 C.F.R. § 3.304 (b)(3) (2004).  

The service medical records reflect that the veteran had 
complaints of low back pain in service, including after being 
thrown from a vehicle onto railroad tracks in service.  
Significantly, however, there is no demonstration of a 
chronic low back disability in service.  Indeed, no back 
disability was identified in service, including on 
hospitalization for treatment of injuries sustained in 
December 1973 when thrown from a vehicle onto railroad 
tracks.  Moreover, physical examination of the spine was 
again negative on examination for separation from service in 
May 1974.

The Board notes that VA x-ray examination of the spine in 
September 1974 showed the veteran's L5 vertebra was 
sacralized on the left, and was unstable.  However, the 
record does not contain a competent clinical finding which 
relates any current low back disability related to this 
finding to service.  As noted above, there is not clinical 
evidence of a low back disability between 1974 and 1993 when 
degenerative changes of the lumbar spine were identified.  In 
the absence of continuity of demonstration of a low back 
disability, this is too remote from service to be reasonably 
related to service.  While a private physician opined in 
August 2002 that it is highly probable that the veteran's 
current back condition is directly related to the train 
accident in 1973, this opinion is deemed to be speculative in 
nature and does not rise to the standard that it is at least 
as likely as not that such a nexus exists.  Such opinion is 
not supported by any objective clinical findings, and is not 
consistent with the absence of abnormal clinical findings 
noted in service, including when the veteran was examined in 
1973 in conjunction with injuries sustained in the railroad 
accident.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for a low back disability is denied.

B.  Avascular necrosis of the left leg

Factual background

Service medical records show that the veteran was 
hospitalized in December 1973, after being thrown from a 
vehicle.  Physical examination revealed a laceration of the 
left knee.  X-ray examination of the knee was normal.  He had 
delayed primary closure of the leg laceration after 
debridement and five days of dressing changes.  A February 
1974 clinical entry shows that the veteran complained of pain 
in the left leg for three months since the accident, from mid 
thigh to mid calf.  Physical examination was unremarkable 
relative to the left leg, and the impression was leg pain 
"?" etiology -"?" functional.  An x-ray of the left (leg) 
knee at that time was normal.  No treatment was given.  An 
April 1974 clinical entry shows that the veteran complained 
of low back pain which radiated down the left leg.  The 
veteran reported that his back and left leg ached if he stood 
for prolonged periods of time.  He also complained of pain in 
the region of the scars on his leg.  It was noted the scars 
were well healed.  On examination for separation from 
service, in May 1974, it was noted that the laceration wound 
of the left leg was still sore.  Physical examination 
revealed minor muscle tenderness of undetermined etiology.

On initial VA examination subsequent to service, in September 
1974, the veteran complained of continual aching in the left 
leg which "tired out" when standing for an extended amount 
of time.  He also complained of pain in the right leg.  The 
veteran reported his legs had continuously ached since injury 
in December 1973, worse on the left than the right.  Physical 
examination revealed keloid scars on the lower 1/3 of left 
anterior thigh.  The diagnoses included pain in the left knee 
of unknown etiology, and keloid scars of the left thigh.

An attending physician's report, dated in December 2000, 
noted the veteran had twisted his left knee going through a 
manhole the previous day.  Physical examination revealed left 
knee pain and stiffness.  X-rays were interpreted as showing 
possible bone cysts.  The assessments were left knee sprain, 
and chronic left knee pain.

A January 2001 statement from Dr. R.S.N., private 
orthopedist, indicated that the veteran had been seen that 
same month with complaints of left knee weakness, tenderness, 
and feeling of give way.  It was indicated that the veteran 
reported he had sustained a twisting knee injury in December 
2000 while lowering himself into a manhole.  The veteran 
reported that this type of injury had happened before and it 
was not particularly bothersome that day but was sore that 
night and had increased in pain the next day.  X-rays taken 
in December 2000 were reviewed and showed no evidence of 
fracture or arthritis.  Physical examination revealed 
tenderness of the left calf.  It was the impression of the 
physician that the appellant had an acute minor knee sprain 
superimposed on preexisting difficulty with the knee.  

In a February 2001 statement, Dr. R.S.N. opined that the 
twisting injury had not been a particularly traumatic injury.  
It was indicated that a MRI of the left knee showed two bone 
abnormalities, one was in the shaft of the femur.  There was 
a lesion of probable enchondroma in the distal femur.  The 
other was an area of probable avascular necrosis in the 
posterior aspect of the lateral femoral condyle compatible 
with a large area of avascular necrosis or osteonecrosis.  It 
was opined that these findings could conceivably be caused by 
a nondisplaced traumatic fracture, but that the mechanism of 
injury and the original findings were not suggestive of the 
same.  The impression was left knee synovitis with avascular 
necrosis or enchondroma of the left distal femur and 
avascular necrosis of the posterior femoral condyle of the 
knee.  It was the opinion of the physician that the changes 
on x-ray were probably not directly secondary to the 
accident.  The accident (twisting knee injury), however, may 
well have aggravated these findings.  

A subsequent statement from Dr. R.S.N., in February 2001, 
shows that a follow-up x-ray of the left knee revealed a 
normal x-ray and no evidence of fracture.  Dr. R.S.N. 
indicated that the veteran reported he had sustained deep 
lacerations and loss of tissue in the accident in service.  
Upon further review and discussion of the veteran's in 
service injury, Dr. R.S.N. opined that the MRI findings were 
"probably related" to the injury in service.  He also 
opined that the recent work accident temporarily aggravated 
the veteran's preexisting problem and that the veteran should 
reach maximum medical improvement with no residual 
difficulties in six weeks.  A May 2001 statement from Dr. 
R.S.N., shows that the appellant was markedly improved, that 
the veteran was discharged from care as he had reached 
maximum medical improvement, and there was no additional 
ratable disability.  

In August 2002, after a review of all the appellant's medical 
records including his service medical records, Dr. R.S.N., 
rendered a medical opinion as to the etiology of the 
avascular necrosis of the left leg.  It was his impression 
and opinion that the abnormality on the MRI came more than 
likely from the veteran's service injury to the left knee as 
a result of the railroad accident on December 13, 1973.  It 
was also his opinion, after a review of all medical records 
and examination of the patient, that it was highly probable 
that the veteran's current condition was directly related to 
the military service and to the train accident in service.  
Dr. R.S.N further stated that the minor twisting injury, for 
which the veteran was evaluated in 2001, had completely 
resolved.  It was opined that the veteran's persistent, 
constant symptoms are highly probable and almost certainly a 
direct result of the service trauma.  

An August 2002 statement from Dr. A.W.W., private 
orthopedist, shows that he reviewed all the veteran's service 
medical records related to the December 13, 1973 accident in 
which the veteran was thrown from the vehicle.  It was his 
opinion that it was more than likely that the veteran's left 
knee condition was directly related to the train accident.  
Other treatment records from Dr. A.W.W. show that the left 
knee manifested diffuse joint line tenderness in 1985 and 
that he was employed as an outside machinist for the 
shipyard.  The diagnoses at that time were rule out 
inflammatory arthritis and rule out internal derangement.  
The x-rays were normal.  

The report of VA examination performed by QTC services in 
October 2003 shows that the veteran did not provide the 
examiner with any x-rays or MRI.  X-rays were taken of the 
left knee.  There was no significant degenerative joint 
disease present.  No abnormalities of the femoral condyles 
were evident.  There were incidental sclerotic areas in the 
distal femur and proximal tibia consistent with areas of bone 
infarct.  The diagnosis was chronic knee strain.  The 
examiner noted that there was no pathology available to make 
a diagnosis of avascular necrosis of the knee and there was 
no avascular necrosis of the left leg.  The examiner opined 
that the condition of avascular necrosis could not be 
confirmed on the present examination.  In any case he did not 
see a relationship between the injury in December 1973 and 
the development of any avascular necrosis decades later.  

A December 2003 consultation report from Southeast X-ray, 
Inc., demonstrates a sclerotic area of increased density seen 
in the medullary cavity of the proximal left tibia.  This was 
interpreted as a benign finding, probably related to an old 
bone infarction.  Otherwise, it was a normal left tibia and 
fibula.  

Analysis

Avascular necrosis of the left leg was not demonstrated in 
service.  Indeed, the record demonstrates that avascular 
necrosis of the left leg was initially demonstrated in 2000, 
decades after the veteran's discharge from active service.  
While the veteran had complaints of left leg pain in service, 
this was described by the veteran as radiating from the back.  
Nevertheless, clinical examination during service with regard 
to the left leg pain complaints revealed no relevant finding.  
Further, the record is devoid of any complaints or findings 
relative to the left leg for decades after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, on VA examination in October 2003, the 
examiner opined that the condition of avascular necrosis of 
the left leg could not be confirmed, and that, in any case, 
there was no relationship between the injury in 1973 and the 
finding of avascular necrosis decades later.

The Board recognizes that Dr. R.S.N stated in February 2001 
that MRI findings reflected "probable" avascular necrosis 
in the posterior aspect of the lateral femoral condyle, that 
these findings "could conceivably" be caused by a 
nondisplaced traumatic fracture, and that the MRI findings 
were "probably related" to injury in service.  In August 
2002, Dr. R.S.N. stated that it was "more than likely" and 
"highly probable" that avascular necrosis of the left leg 
was directly related to injury in service, and that the 
veteran's symptoms were "highly probable" and "almost 
certainly" a direct result of service trauma.  Similarly, in 
August 2002, Dr. A.W.W. opined that it was "more than 
likely" that the veteran's "knee" condition was directly 
related to service.  The Board finds that these statements 
are speculative and do not contain the medical certainty 
necessary to afford them probative value.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for avascular necrosis of the left leg.  As such, the appeal 
is denied.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened.

Service connection for a low back disorder is denied.  

Service connection for avascular necrosis of the left leg is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


